         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



PEOPLE FOR THE ETHICAL TREATMENT                       )
OF ANIMALS, INC., ET AL.,                              )
                                                       )
                       Plaintiffs,                     )
                                                       )
v.                                                     )
                                                       )       Civ No. 1:18-cv-00887-CRC
                                                       )
SONNY PERDUE, Secretary,                               )
UNITED STATES DEPARTMENT OF                            )
AGRICULTURE, ET AL.,                                   )
                                                       )
                       Defendants.                     )


                PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION
                        TO STAY FURTHER PROCEEDINGS

                                            Introduction

       Plaintiffs oppose Defendants’ motion to stay further proceedings in this case pending the

Court of Appeals’ resolution of Plaintiffs’ mootness appeal in People for the Ethical Treatment

of Animals et al. v. United States Department of Agriculture, No. 18-5074 (D.C. Cir.). As

explained more fully below, the only issues raised by Plaintiffs in that appeal concern this

Court’s January 18, 2018 Order dismissing certain of Plaintiffs’ claims as moot. See Appellants’

Opening Brief, Defendants’ Exhibit (“Def. Ex.”) A. Should Plaintiffs prevail in that appeal, this

will simply mean that this Court will have to revisit the claims it dismissed with prejudice as

moot. However, in light of the fact that the information at issue in this case was removed from

Defendants’ electronic Reading Room almost two years ago—on February 3, 2017—there is no

reason for this Court to further delay resolution of the other distinct issues presently before it in
         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 2 of 12



the present case, including both the claims that the Court previously dismissed without prejudice,

as well as certain new claims asserted by Plaintiffs.

       Moreover, in furtherance of the government’s overall strategy of delaying resolution of

these issues as long as possible, Defendants inexplicably failed to file either an Answer or a

motion to dismiss Plaintiffs’ Supplemental Complaint by December 5, 2018, as required by this

Court’s November 6, 2018 Minute Order. Rather, without requesting leave to be excused from

that requirement, Defendants instead filed their motion to stay—apparently believing that simply

filing such a motion automatically stays all further proceedings. However, by failing to abide by

this Court’s directive, Defendants have now waived their ability to file a motion to dismiss this

case, and the Court should accordingly set a briefing schedule for cross-motions for summary

judgment on all of the issues raised by Plaintiffs’ Supplemental Complaint.

                                         BACKGROUND

       On February 13, 2017, Plaintiffs filed a lawsuit challenging the February 3, 2017

wholesale removal by the United States Department of Agriculture (“USDA”) of information

from its Electronic Reading Room that the agency had previously routinely disclosed to the

public, including inspection reports, research facility annual reports, and certain enforcement

records, that Plaintiffs and others had relied on for years to monitor whether, how, and to what

extent, the USDA was enforcing the Animal Welfare Act—a statute enacted “to insure that

animals intended for use in research facilities or for exhibition purposes or for use as pets are

provided humane care and treatment,” 7 U.S.C. § 2131(1). See People for the Ethical Treatment

of Animals v. U.S. Dep’t of Agric., Civ. No. 17-269 (“PETA I”), ECF No. 1. Plaintiffs alleged

that in removing such records from its Electronic Reading Room, the USDA was violating the

affirmative disclosure requirements of the Freedom of Information Act (“FOIA”), which require


                                                  2
         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 3 of 12



that all federal agencies “shall make available for public inspection in an electronic format”

certain records, including (1) “final opinions . . . as well as orders, made in the adjudication of

cases,” and (2) all records which have been released to any person under the Act and which,

“because of the nature of the subject matter, the agency determines have become or are likely to

become the subject of subsequent requests for substantially the same records.” 5 U.S.C. §

552(a)(2). Plaintiffs sought an order declaring that the USDA’s removal of the records from its

Electronic Reading Room violated the affirmative disclosure requirements of FOIA, and

directing Defendants to make all such records available to Plaintiffs by electronic means now

and in the future. PETA I, Complaint at 14-15.

       After the government moved to dismiss that Complaint on various grounds, including

that the case was not yet ripe for review, on January 18, 2018 this Court dismissed the case.

PETA I, 285 F. Supp. 3d 307 (D.D.C. 2018). The Court held that as to records that by that date

had been reposted by the USDA—i.e., annual reports, inspection reports, and the list of entities

regulated under the AWA—the case was moot. Id. at 312-13. As to the other categories of

records at issue—i.e., animal inventories (which are part of the inspection reports) and certain

regulatory enforcement records—the Court held that Plaintiffs had failed to sufficiently allege in

their Complaint that such records fell within the ambit of those that must be affirmatively

disclosed under FOIA, and hence the Court dismissed those claims for failure to state a claim on

which relief could be granted. Id. at 314-15.

       The claims dismissed as moot were dismissed with prejudice; the claims dismissed for

failure to state a claim were dismissed without prejudice. See Order, ECF No. 44. Moreover,

although the Court noted in its opinion that Plaintiffs were now free to “raise challenges” to the

agency’s failure to disclose information that had been redacted from the re-posted records—i.e.


                                                  3
         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 4 of 12



those for which Plaintiffs’ claims were dismissed as moot—see 285 F. Supp. 3d at 313 n.3, it

nevertheless dismissed Plaintiffs’ entire case, stating that “[t]his is a final appealable order.”

Order, ECF No. 44.

       Therefore, to preserve their ability to challenge the Court’s mootness ruling, on March

16, 2018 Plaintiffs filed a timely appeal of that part of the Court’s decision. The only issues

pending in that appeal are (1) whether the Court erred in dismissing Plaintiffs’ claims as moot;

and (2) whether the Court abused its discretion in denying Plaintiffs’ request to take discovery

that may have shed light on whether Plaintiffs’ claims were moot. See Appellants’ Opening

Brief, Def. Ex. A.

       In addition, because Plaintiffs continue to be seriously impeded in their animal welfare

advocacy without access to the information that the USDA previously routinely disclosed, on

April 16, 2018 Plaintiffs filed a new Complaint containing more detailed allegations as to why

the animal inventories and enforcement records at issue are in fact covered by the affirmative

disclosure provisions of FOIA—i.e., to address the issues the Court dismissed without prejudice.

See People for the Ethical Treatment of Animals v. U.S. Dep’t of Agric.,. Civ. No. 18-887

(“PETA II”), ECF No. 1. Plaintiffs also raised several additional claims, including specifically

challenging (a) the redactions made from the re-posted records; (b) the agency’s failure to

affirmatively disclose the “Column E” information submitted as part of research facility annual

reports, (c) the agency’s pattern, practice, and policy of not affirmatively disclosing to the public

all of the information required to be so disclosed; and (d) the agency’s failure to promulgate

regulations implementing the requirements of the FOIA Improvement Act of 2016, including the

process that governs how the agency will comply with its affirmative disclosure obligations.




                                                   4
         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 5 of 12



       On June 22, 2018, Defendants filed a motion to dismiss the new case on a host of

grounds, including that Plaintiffs had filed to exhaust certain administrative remedies with

respect to their claim for access to the Column E records. ECF No. 11. On July 3, 2018, with the

consent of Defendants, Plaintiffs filed a motion to hold the case in abeyance while they pursued

those records administratively. ECF No. 14. Although Plaintiffs emphasized that they were not

required to exhaust any particular administrative remedies before pursing their challenge for

access to such records, see id. at 1; see also Citizens for Responsibility & Ethics in Wash. v. U.S.

Dep’t of Justice, 836 F.3d 1235, 1240 (D.C. Cir. 2017) (“a plaintiff may bring an action under

FOIA to enforce the reading-room provision, and may do so without first making a request for

specific records”), they nevertheless explained to the Court that they had decided to seek the

records administratively “in an effort to narrow the issues before the Court.” ECF No. 14 at 1. By

Order dated July 11, 2018, this Court granted that consent motion and required the parties to

submit status reports every sixty days.

       In the Joint Status Report filed on September 11, 2018, the parties informed the Court

that Plaintiffs were pursuing the Column E records at issue administratively, that should

Defendants deny Plaintiffs access to the records, “Plaintiffs intend to prepare an Amended or

Supplemental Complaint to reflect those developments,” and that “[t]he parties agree that

Defendant should have thirty days to respond to any such new Complaint.” ECF No. 15 at 2

(emphasis added).

       On October 24, 2018, Plaintiffs filed a Supplemental Complaint reflecting that they had

made an effort to obtain access to the Column E records at issue administratively, but that

Defendants had refused to provide them access to such records. ECF No. 16. On November 5,

2018, having been informed by Defendants that absent this Court actually granting a motion to


                                                 5
         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 6 of 12



file the Supplemental Complaint, Defendants believed they were under no obligation to respond

to that Complaint—despite the representation made in the parties’ September 11, 2018, Status

Report that the parties “agree that Defendant should have thirty days” to do so, see ECF No.

15—Plaintiffs filed a motion requesting permission to file the Supplemental Complaint, and

allowing Defendants thirty days from the date the Court entered such an order to file a response.

ECF No. 17. Stressing that “Defendants take the position that they are not required to respond to

Plaintiffs’ Supplemental Complaint until the Court actually enters the requested Order,”

Plaintiffs requested the Court to grant the motion “as soon as possible.” Id. The next day, this

Court entered an Order deeming Plaintiffs’ October 24 Supplemental Complaint “the operative

complaint,” and providing that “Defendant shall have until December 5, 2018 to answer or

otherwise respond to the complaint.” Id. (emphasis added).

       On November, 29, 2018, rather than file an Answer or other responsive pleading,

Defendants instead filed a motion to stay further proceedings in the entire case pending the

resolution of Plaintiffs’ mootness appeal in the D.C. Circuit. ECF No. 19. Although the Court

had ordered Defendants to file an Answer or “otherwise respond to the complaint” by December

5, 2018, Defendants failed to do so.

       As demonstrated below, there is no merit to Defendants’ motion to stay further

proceedings in this case. Moreover, by failing to file an Answer or motion to dismiss by

December 5, 2018—as directed by this Court—Defendants have now waived their opportunity to

file any such motion in this case. Therefore, the Court should set a briefing schedule for cross-

motions for summary judgment on all of the issues raised in Plaintiffs’ Supplemental Complaint

so that this case can move forward on the merits as expeditiously as possible.




                                                 6
         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 7 of 12



                                           ARGUMENT

       A.        THERE IS NO REASON TO STAY THIS CASE.

       There is no merit to Defendants’ insistence that this case be stayed in its entirety pending

the outcome of the appeal pending in the D.C. Circuit in PETA I. As explained above, the only

issues pending in the Court of Appeals are those challenging this Court’s mootness rulings—i.e.,

Plaintiffs have not asked the Court of Appeals to rule on any of the substantive issues that are

before this Court in PETA II. Accordingly, contrary to Defendants’ contention that Plaintiffs

have somehow impermissibly engaged in “claim-splitting,” Def. Mot at 5, no claim-splitting

exists here because the Court of Appeals will not issue any substantive ruling with any

preclusive effect. See Hudson v. Am. Fed’n of Gov’t Employees, No. 17-2094___ F. Supp. 3d

___, 2018 WL 1730295, at *4 (D.D.C. April 10, 2018) (“To determine whether a plaintiff is

claim-splitting, [t]he proper question is whether, assuming the first suit was already filed, the

second suit would be precluded under res judicata analysis.”) (quoting Clayton v. District of

Columbia, 36 F. Supp. 3d 91, 94 (D.D.C. 2014).

       Moreover, given that the Court dismissed certain claims as moot with prejudice, and that

it entered a “final appealable order” in PETA I, ECF No. 44, Plaintiffs were indisputably

permitted to file their notice of appeal challenging that part of the Court’s decision. See 28

U.S.C. § 1291; see also Attias v. Carefirst, 865 F.3d 620, 624-25 (D.C. Cir. 2017) (“Because the

district court . . . dismissed for lack of subject matter jurisdiction without expressly inviting

plaintiffs to amend their complaint or giving some other equally clear signal that it intended the

action to continue, the order under review ended the district court action, and was thus final and

appealable.”).




                                                   7
         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 8 of 12



       By the same token, it is equally clear that Plaintiffs were entitled to file a new action with

respect to those claims the Court dismissed without prejudice. See, e.g., Semtek Int’l. Inc. v.

Lockheed Martin Corp., 531 U.S. 497, 505-06 (2001) (“The primary meaning of ‘dismissal

without prejudice’ is dismissal without barring the plaintiff from returning later, to the same

court, with the same underlying claim.”). Moreover, as explained above, Plaintiffs’ new case not

only re-alleges the claims that were dismissed by the Court without prejudice—which are not at

issue in the appeal—but also adds several new claims that were not asserted in PETA I.

       Accordingly, there is no overlap at all here, and hence no reason for this Court to find

that it lacks jurisdiction over any of the claims that are before it in PETA II, which are distinct

from those at issue on appeal in PETA I.

       Nor is there any merit to the government’s bizarre argument that all of the issues raised

before this Court in PETA I are necessarily pending in the Court of Appeals simply because

Plaintiffs filed their notice of appeal of the mootness ruling before they filed their new

Complaint in PETA II. See Defendants’ Motion (“Def. Mot.”) at 8. Again, the issues pending in

both Courts are different—as made abundantly clear by the Statement of Issues filed by

Plaintiffs-Appellants in the Court of Appeals on April 23, 2018—and can easily be resolved

completely independently of each other. Thus, the government’s reliance on Ciralsky v. CIA, 355

F.3d 661 (D.C. Cir. 2004), Def. Mot. at 8, is completely misplaced. That case simply makes clear

that if one chooses not to refile in the district court claims that were dismissed without prejudice,

the dismissal without prejudice of an entire case may be appealed to the Court of Appeals. See

355 F.3d at 667 (explaining that “[a]lthough it is true that [the plaintiff] may be able to re-file

because the dismissal was without prejudice, that does not change the fact that, in the absence of

such an affirmative act . . . the case is at an end” (emphasis added)).


                                                   8
         Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 9 of 12



        Here, of course, Plaintiffs did refile the claims that were dismissed without prejudice.

Hence, they may pursue those claims in this Court at the same time they pursue their appeal of

the Court’s mootness ruling in the Court of Appeals. In other words, as Ciralsky makes clear,

particularly given the wording of this Court’s dismissal Order, Plaintiffs could have appealed the

entire decision. However, that fact does not preclude them from appealing only those parts of the

Court’s Order that were dismissed with prejudice, and refiling in this Court the claims that were

dismissed without prejudice.1

        While Defendants make lots of self-serving statements about the “same legal issues”

being involved in both cases, see, e.g., Def. Mot. at 4, the only two examples they actually

identify do not support their argument for a stay.

        First, Defendants rely heavily on the fact that in Defendants’ responsive brief in the Court

of Appeals in PETA I, they raised the issue of whether Plaintiffs adequately alleged that the

records at issue in the appeal were previously “released” to a FOIA requester, as an additional

ground for affirmance. See Def. Mot. at 6; Defendants’ Appellate Brief (Def. Ex. B) at 19-20.

However, Plaintiffs did not raise this issue in the Court of Appeals, and the government

specifically made clear in its brief to that Court that “there is no reason for this Court to reach

the issue.” Id. at 19 (emphasis added). Therefore, it is highly unlikely that the Court of Appeals

will address this issue. In any event, Defendants should not be permitted to manufacture a false




1
 Blackman v. District of Columbia, 456 F.3d 167 (D.C. Cir. 2006), is also not helpful to
Defendants’ cause. See Def. Mot. at 8. That case simply held that the Court of Appeals only has
jurisdiction if the district court disposes of all of the issues before it. Here, that is precisely what
occurred. Therefore, again, while Plaintiffs could have appealed all of this Court’s January 18,
2018, ruling, there is nothing barring Plaintiffs from appealing only those claims that were
dismissed at moot with prejudice.
                                                    9
        Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 10 of 12



premise for granting a stay of the litigation by raising an issue in the Court of Appeals that

Plaintiffs are not pursuing and that the government itself has instructed that Court not to decide.

       Second, Defendants point to the fact that Plaintiffs have argued in the Court of Appeals

that this case was not moot because, inter alia, the USDA continues to withhold from them

information that was redacted from the re-posted inspection reports. Def. Mot. at 7. However,

Plaintiffs are not seeking a substantive ruling from the Court of Appeals as to whether any of the

exemptions invoked by the government apply. Thus, if Plaintiffs prevail on their mootness

argument, the Court of Appeals will undoubtedly remand that issue to this Court to resolve

whether any of the redacted information may continue to be withheld from Plaintiffs under any

of the nine Exemptions to FOIA. Therefore, despite Defendants’ protestations to the contrary,

there simply are no overlapping issues here that require a stay.

       On the other hand, Plaintiffs would be greatly prejudiced if this Court were to stay this

case at this juncture. Not only have they been trying to obtain access to the records at issue for

almost two years now, but their new case raises several issues that were not presented in PETA I,

and hence will in no way be affected by what occurs in the Court of Appeals—including a

challenge to the agency’s failure to comply with Congress’s command in the FOIA Improvement

Act of 2016 that the agency promulgate implementing regulations by “[n]ot later than 180 days

after the date of enactment” of that statute (June 30, 2016), i.e. by no later than December 27,

2016. See Section 3, Public Law 114-185 (June 30, 2016); see also Supplemental Complaint,

ECF No. 16, at ¶ 97. As a practical matter, Plaintiffs are currently suffering an ongoing injury to

their public education, advocacy, and scholarship efforts from the deprivation of information that

FOIA requires the USDA to make publicly available online, as well as from Defendants’ failure

to promulgate regulations making clear the circumstances under which Defendants will comply


                                                 10
        Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 11 of 12



with FOIA’s affirmative disclosure mandate. Therefore, the Court should deny the request for a

stay of further proceedings and allow this case to move forward on the merits as expeditiously as

possible.

       B.      BECAUSE DEFENDANTS FAILED TO FILE AN ANSWER
               OR MOTION TO DISMISS BY DECEMBER 5, 2018, THE COURT
               SHOULD SET A BRIEFING SCHEDULE FOR CROSS MOTIONS
               FOR SUMMARY JUDGMENT.

       As discussed above, in response to Plaintiffs’ Motion for Leave to File a Supplemental

Complaint—which Defendants insisted Plaintiffs file before the government would be required

to respond to that Complaint—the Court specifically provided that “Defendants shall have until

December 5, 2018 to answer or otherwise respond to the complaint.” Order (Nov. 26, 2018).

Rather than abide by this command, and without permission from the Court, Defendants chose

instead to file a motion to stay the entire case pending the outcome of the appeal in PETA I.

Further, Defendants make clear in that motion that they intend to file a new motion to dismiss

“after the D.C. Circuit resolves plaintiffs’ appeal.” Def. Mot. at 8 (emphasis added)—which

could be many months from now at the earliest.

       However, this Court did not give Defendants permission to file any such motion to stay

instead of an Answer or other responsive pleading, and Defendants’ strategic decision to file a

motion to stay should not automatically stay the Defendants’ obligations to comply with the

Court’s extant Order. Therefore, having failed to abide by this Court’s directive, Defendants

should not now be permitted to file a new motion to dismiss at some later date down the road.

Rather, the Court should deny the motion to stay and set a briefing schedule for cross-motions

for summary judgment, so that this case can be resolved as soon as possible.




                                                11
       Case 1:18-cv-00887-CRC Document 20 Filed 12/14/18 Page 12 of 12



                                       CONCLUSION

       For all of the foregoing reasons, Defendants’ Motion to Stay Further Proceedings should

be denied.

                                                   Respectfully submitted,

                                                   ____/s/____________________________
                                                   Katherine A. Meyer
                                                   D.C. Bar No. 244301
                                                   kmeyer@meyerglitz.com

                                                   William Nicholson Lawton
                                                   D.C. Bar No. 1046604
                                                   nlawton@meyerglitz.com

                                                   Meyer Glitzenstein & Eubanks, LLP
                                                   4115 Wisconsin Ave., N.W. Suite 210
                                                   Washington, D.C. 20016
                                                   (202) 588-5206 (O)
                                                   (202) 588-5049 (fax)




                                              12
